PELHAM, J.
The appeal in this case was taken on October 12, 1911, and was returnable to the next ensuing term of this court. — Code, § 2870. The next ensuing term was the November term, 1911, at which term the case was not docketed in this court; nor was a transcript filed here until November 9, 1912, some time after the expiration of the term to which the appeal was returnable and but two days before the commencement of the November term, 1912. Upon appellant’s submission of the cause on November 21, 1912, the state, through its Attorney General, made a motion to dismiss the appeal because not perfected in the time provided by law under the rules of this court. The case is submitted on the motion to dismiss and on the merits.
The delay in filing a transcript or certificate of appeal without good excuse shown, extending across the entire term Of the court to which the appeal was taken, works a discontinuance of the cause upon motion made for dismissal, based on such ground. — Winthrow & Gordon v. Woodward Iron Co., 81 Ala. 100, 2 South. 92; *18Sears v. Kirksey, 81 Ala. 98, 2 South. 90. It will be observed that it is shown by the record to be more than a calendar year after the time this appeal Avas taken before a transcript was filed here, or any action taken by appellant looking to perfecting the appeal. The bill of exceptions was approved and signed on the 10th day of January, 1912, but was not filed in the office of the clerk of the circuit court until the 11th day of October, 1912, a year after the date upon which the trial was had.
“The element of time is an essential ingredient in the proper and orderly enforcement of the criminal laAvs.” — Powell v. State, 5 Ala. App. 150, 59 South. 328. The appellant has flagrantly failed to comply Avith the statutes and rules of the court in bringing his appeal into court for a review of the ruling of the trial court without good excuse shoAvn therefor. The motion to dismiss the appeal because of this unwarranted delay in filing the transcrpit must prevail. — Code 1907, §§ 2870, 6255; Rule 41, Court of Appeals, 2 Ala. App. vi, 56 South, vi; Powell v. State, 5 Ala. App. 150, 59 South. 328; Lampley v. State, Infra, 60 South. 415; So. Ry. Co. v. Abraham Bros., 161 Ala. 317, 49 South. 801; Porter v. Martin, 139 Ala. 318, 35 South. 1006; Winthrow & Gordon v. Woodward Iron Co., 81 Ala. 100, 2 South. 92; Sears v. Kirksey, 81 Ala. 98, 2 South. 90.
Appeal dismissed.